s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 7, 2014

                                   No. 04-13-00316-CV

                               BEXAR COUNTY TEXAS,
                                     Appellant

                                              v.

             DEPUTY SHERIFF'S ASSOCIATION OF BEXAR COUNTY,
                                 Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-14030
                      Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

    Appellant's motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to March 3, 2013.




                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court